Title: To George Washington from Thomas Lloyd, 19 October 1793
From: Lloyd, Thomas
To: Washington, George


          
            To George Washington President of the United states of America
            Newgate prison in the City ofLondon Great BritainOctober 19th
              1793.
          
          The enclosed is a copy of my letter to Thomas Pinckney Minister Plenipotentiary, in
            which I have solemnly claimed the interference of my country, I send it for your
            information, trusting you will direct or recommend as the case may in your judgment
            require some effectual measure, by which I may obtain the redress of the injuries I have
              sustained.
          I transmit a Copy likewise to the House of Representatives of the United States.
          
            Thomas Lloyd
          
         